Citation Nr: 1229813	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  12-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION


The appellant had a confirmed period of Philippine Army duty from December 1941 to May 1946, but no qualifying service with the United States Armed Forces.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.  The appellant appealed this decision to the Board.

In December 2011, the appellant testified before a Decision Review Officer at the above-cited RO concerning the issue on appeal.  A copy of the hearing transcript has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the record reflects that a remand is necessary in order to schedule the appellant for a video conferencing hearing at the RO before a Veterans Law Judge (VLJ) sitting at the Board's offices in Washington D. C.  On VA Form 9, received by the RO in March 2012, the appellant requested a video conferencing hearing before a VLJ.  To date, he has not been afforded such a hearing.  

Thus, a remand is necessary to schedule the appellant for a video conference hearing before a VLJ to ensure due process prior to further appellate review of the claim.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2011). 
Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the appellant for a video conference hearing at the RO before a Veterans Law Judge sitting at the Board's offices in Washington D. C.  A copy of the notice of the scheduling of the hearing should be placed in the appellant's record.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

	                                                         (CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

